MORRISON, Presiding Judge.
This is an original application for a writ of habeas corpus brought by the relator, Jack Williams, seeking his release from the penitentiary. He alleges that the order cumulating the sentences by virtue of which he is confined is ineffectual.
According to the information furnished this Court, relator was sentenced in the following causes:



In Ex parte Cordes; 159 Tex.Cr.R. 389, 264 S.W.2d 438, we held that an order similar to the one before us in Cause No. 51290 from the Criminal District Court of Harris County was insufficient.
We have been furnished with a certificate of the Texas Prison System showing that relator now has credit for more than 25 years in the penitentiary. Further, the certificate shows that relator has completed the 25-year sentence from Walker County and the 8-year sentences from Harris County.
The relief prayed for is granted, and the relator is ordered discharged.